           EXHIBIT A




Case 1:20-bk-01062-HWV   Doc 31-4 Filed 12/11/20 Entered 12/11/20 17:25:25   Desc
                              Exhibit A Page 1 of 5
                                                                                                                   Page 1 of 1




BKR REPMT CALC                                      607          12/02/20209:37:50 AM ET         PFSP6560
  Account Number 105944193             State PA    District MI     Division HARRISBUR        Case 2001062
  Calculation Information
  Action           Change                  Calc Number           04   - I     Calc Status          PENDING
  Save Calc        No                      Calc Date             12/02/20 Date Amended             00/00/00
  Print            Select                  Letter Type           0        Number 0           Form 01
  Bankruptcy Information
  Bankruptcy Chapter           13     Filed By      P      Filing Date        03/18/20 Conversion 00/00/00

  POC Number                   01     Filed Type 02        POC Activated 10/14/20 Teller                 2316
  Bankruptcy Status            ACTIVE

  Proof of Claim Status        ACTIVE                     Status Date        10/14/20
  Plan Status                  ACTIVE                     Status Date        10/14/20

  Multiple Loan Information
  POC Type         Select                                Multiple Loan POC Units 0           POC Loans     1

  Post Petition Calculation
                                                                             Adjust
  Pmts From 08/01/20 To 12/01/20               Initial Amount                                Final Amount
                                                                            Amount
  Post Petition Payments                                  7068.77                     0.00          7068.77

  Post Petition Late Charges                                 0.00                     0.00               0.00

  Post Petn Suspense                                        23.52                     0.00              23.52

  Expense Advances                                        1656.30                     0.00          1656.30

  Admin Fees                                                20.00                     0.00              20.00
  Total                                                   8721.55                     0.00          8721.55

  Calc Resolution
  Relief Granted    N       Date    00/00/00      Agreed Order         N     Date     00/00/00
  Override 0
Message: UPDATE COMPLETED                                                    OK                                 BOTTOM




  Case 1:20-bk-01062-HWV Doc 31-4 Filed 12/11/20 Entered 12/11/20 17:25:25 Desc
                                        Exhibit A Page 2 of 5
https://cip2r1sb.ls.fiserv.com:3320/Pi00wbfc/FBST/PI00WBFT/HI00LSUI?XXXXXXXX 12/2/2020
                                                                                               Page 1 of 1




BKR CALC PAYMENTS DUE                      607      12/02/20209:38:28 AM ET   PFSP6561
 Account Number   105944193

  Payment Due Detail
          Due                             Credit Payment                       Filed Pmt
                  P&I         Escrow                              Adjust
          Date                          Insurance Amount                      Amount Md
     08/01/20      868.30      544.60      0.00     1412.90          0.00     1412.90   N
     09/01/20      868.30      544.60      0.00     1412.90          0.00     1412.90   N
     10/01/20      868.30      544.60      0.00     1412.90          0.00     1412.90   N
     11/01/20      868.30      544.60      0.00     1412.90          0.00     1412.90   N
     12/01/20      868.30      548.87      0.00     1417.17          0.00     1417.17   N
     00/00/00          0.00     0.00       0.00        0.00          0.00        0.00
     00/00/00          0.00      0.00      0.00        0.00          0.00        0.00
     00/00/00          0.00      0.00      0.00        0.00          0.00        0.00
     00/00/00          0.00      0.00      0.00        0.00          0.00        0.00
     00/00/00          0.00      0.00      0.00        0.00          0.00        0.00

  Calc Payment Due Total
                                                  Payment                      Filed
                                                                  Adjust
                                                  Amount                      Amount
  Payment Total                                      7068.77           0.00      7068.77
  Notes           Teller 0      .
                  .
                  .


Message: UPDATE COMPLETED                                      OK INQUIRY ONLY              BOTTOM




  Case 1:20-bk-01062-HWV Doc 31-4 Filed 12/11/20 Entered 12/11/20 17:25:25 Desc
                                        Exhibit A Page 3 of 5
https://cip2r1sb.ls.fiserv.com:3320/Pi00wbfc/FBST/PI00WBFT/HI00LSUI?XXXXXXXX 12/2/2020
                                                                                         Rev. 09/01/14

                              LOCAL BANKRUPTCY FORM 4001-1
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: David M. Sullivan aka David Sullivan
                              Debtor(s)                                     CHAPTER 13

FREEDOM MORTGAGE CORPORATION                                             NO. 20-01062 HWV
                    Movant
          vs.

David M. Sullivan aka David Sullivan
                              Debtor(s)

Charles J. DeHart, III Esq.
                               Trustee

                               POST-PETITION PAYMENT HISTORY
                              NOTE AND MORTGAGE DATED 09/07/2018

Mortgage Recorded on 09/21/2018, in York County, in Instrument Number 2018041468.
Property Address:
357 Mineral Drive York, PA 17408

Mortgage Servicer
Freedom Mortgage Corporation
Post Petition mailing address for Debtor(s) to send payments:

Freedom Mortgage Corporation
Cash Management
10500 Kincaid Drive
Fishers, IN 46037

Mortgagor(s)/Debtor(s):
David M. Sullivan aka David Sullivan
Payments are contractually due:          Monthly_X_    Semi-Monthly___     Bi-Weekly___ Other____

Monthly Payment is comprised of:
Principal & Interest:        $868.30
R.E. Taxes:                  $
Insurance:                   $
Late Charge:                 $
Other:                       $545.37 (Specify:Escrow)
Other:                       $3.50 (Specify:Shortage)
TOTAL:                       $1,417.17




 Case 1:20-bk-01062-HWV            Doc 31-4 Filed 12/11/20 Entered 12/11/20 17:25:25           Desc
                                        Exhibit A Page 4 of 5
                                                                                              Rev. 09/01/14



POST PETITION PAYMENTS (Petition was filed on March 18, 2020)


                                     Date Payment
Payment amount    Date payment was   Was Received   Amount Received   Check Number   How Pymt Was
due               due                                                                Applied (mo/yr)
$1,412.90         04/01/2020         08/25/2020     $1,412.90                        04/2020
$1,412.90         05/01/2020         09/23/2020     $1,412.90                        05/2020
$1,412.90         06/01/2020         10/26/2020     $1,412.90                        06/2020
$1,412.90         07/01/2020         11/11/2020     $1,412.90                        07/2020
$1,412.90         08/01/2020                        $0.00
$1,412.90         09/01/2020                        $0.00
$1,412.90         10/01/2020                        $0.00
$1,412.90         11/01/2020                        $0.00
$1,417.17         12/01/2020                        $0.00
Total Due:        $12,720.37         Total          $5,651.60         Arrears:       $7,068.77
                                     Received:
(Continue on attached sheets if necessary)

TOTAL NUMBER OF POST-PETITION PAYMENTS PAST DUE: 5 as of _December 2, 2020__

TOTAL AMOUNT OF POST-PETITION ARREARS: $7,068.77 as of ___December 2, 2020____

       12/11/20
Dated: _______________                                _________________________________
                                                      Mortgage Company
                                                        Maria McDevitt
                                                      ____________________________________
                                                      (Print Name and Title)




 Case 1:20-bk-01062-HWV              Doc 31-4 Filed 12/11/20 Entered 12/11/20 17:25:25                 Desc
                                          Exhibit A Page 5 of 5
